Dissenting Opinion by
Judge Barry:
In Leechburg Area School District v. Dale, 492 Pa. 515, 520-521, 424 A.2d 1309, 1312-13 (1981), the court, through Justice (now Chief Justice) Nix, stated without reservation:
*200The essence test requires a determination as to whether the terms of the agreement encompass the subject matter of the dispute. Where it is determined that the subject matter of the dispute is encompassed within the terms of the agreement, the validity of the arbitrators interpretation is not a matter of concern to the court7 (Emphasis added.)
Less than a year ago, our Court was no less emphatic:
The heart of the essence test is that, if the subject matter is within the four corners of the contract, courts are not to judge ‘the validity of the arbitrators interpretation, and therefore the judiciary cannot insist on being satisfied that the arbitrator has reflected the intentions of the parties in the same way the court would describe them.
Conneaut School Service Personnel Association v. Conneaut School District, 96 Pa. Commonwealth Ct. 586, 591, 508 A.2d 1271, 1274 (1986). Judge Craig also stated in that opinion, “Because [the question presented there] was covered by the contract and therefore squarely committed to the arbitrators discretion, courts have ‘no business’ overruling the arbitrator merely ‘because their interpretation of the contract is different from his.’ Leechburg.” Id. at 595, 508 A.2d at 1275.
Article XIII of the collective bargaining agreement signed by these parties states, “Nothing contained herein shall be construed to deny or restrict to any Professional Employe or the Joint Operating Committee such rights as he or it may have under the Public School Code of 1949. . . .” This portion of the agreement then brings into the contract Section 1125.1 of the School Code of 1949 as if that language were the parties’ own. There can be no question that the arbitrator here was *201within the four corners of the agreement when he resolved this dispute. Because the arbitrator did not stray outside the agreement, the majority does not follow the clear mandate of both the Supreme Court and this Court.
I would affirm.